Page, J. (dissenting):
The sole evidence in this case is certain alleged confessions of the defendant to his wife’s brother, to a partner in business who was engaged to his wife’s sister, and to another business partner, and an alleged confession of the corespondent made to one of these witnesses. There is no proof of a single fact tending to corroborate these alleged confessions. There is no evidence that the defendant was seen in the company of the corespondent at any time under such circumstances as to afford an opportunity for the commission of adultery, nor was any evidence given as to any impropriety of conduct toward each other, at the only time they were seen together, which was in a reputable restaurant. No objection was made to receipt of any of this evidence and the cross-examination of the witnesses by defendant’s attorney was most perfunctory. In my opinion this decision will be a dangerous precedent and to a large extent destroy the safeguard against collusive divorces, which is found in the rule which requires that there must be evidence of some fact tending to corroborate an alleged confession of the defendant or of a corespondent.
In my opinion the order should be affirmed.
Laughlbt, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion to confirm referee’s report and for an interlocutory decree granted, with costs to plaintiff. Order to be settled on notice.